Exhibit 10.1

AMENDED AND RESTATED

SAKS INCORPORATED

EMPLOYEE STOCK PURCHASE PLAN

(as amended effective 9/16/2008)

 

1. Purpose. The purpose of the Saks Incorporated Employee Stock Purchase Plan is
to provide a method whereby employees of Saks Incorporated and its subsidiaries
have an opportunity to purchase shares of Common Stock of the Corporation. The
Plan is intended to qualify as an Employee Stock Purchase Plan under Section 423
of the Internal Revenue Code of 1986, as amended, and all provisions of the Plan
shall be construed in a manner to effect that intent.

 

2. Definitions. As used in this Plan, the following words shall have the
following meanings:

 

  (a) “Code” shall mean the Internal Revenue Code of 1986, as amended. Reference
to a section of the Code shall include that section and any comparable section
of any future legislation that amends, supplements, or supersedes that section.

 

  (b) “Common Stock” shall mean the common stock of the Corporation.

 

  (c) “Compensation Committee” shall mean the Human Resources and Compensation
Committee of the Board of Directors or any successor committee of the Board of
Directors that has the same duties and responsibilities, to which the
administrative duties and responsibilities under the Plan are delegated.

 

  (d) “Corporation” shall mean Saks Incorporated, a Tennessee corporation.

 

  (e) “Employee” shall mean any individual who is employed by the Corporation or
a Subsidiary on a full-time or part-time basis and who is regularly scheduled to
work more than 20 hours per week.

 

  (f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

  (g) “Offering” shall mean any opportunity to purchase Common Stock granted to
Participants, the terms and conditions of which have been established by the
Compensation Committee pursuant to the Plan.

 

  (h) “Offering Commencement Date” shall mean the date on which any Offering
commences.

 

  (i) “Offering Termination Date” shall mean the date on which any Offering
ends.

 

  (j) “Option” shall mean any opportunity to purchase Common Stock granted to a
Participant pursuant to an Offering.

 

  (k) “Participant” shall mean each Employee who becomes a participant in the
Plan as provided in Section 5.



--------------------------------------------------------------------------------

  (l) “Participation Agreement” shall mean a written participation form pursuant
to which an eligible Employee elects to become a Participant and authorizes the
Corporation to make payroll deductions with respect to such Employee.

 

  (m) “Plan” shall mean the Amended and Restated Saks Incorporated Employee
Stock Purchase Plan (as amended effective 9/16/2008).

 

  (n) “Purchase Price” shall mean the purchase price per share of Common Stock
subject to any Option as determined under Section 6(b).

 

  (o) “Subsidiary” shall mean any present or future corporation which:

 

  (i) would be a “subsidiary corporation” of the Company as the term is defined
in Section 424 of the Code, and

 

  (ii) is designated as a participant in the Plan by the Board of Directors.

 

3. Administrative.

 

  (a) Appointment. The Plan shall be administered by the Compensation Committee.
The Compensation Committee may, from time to time, delegate nondiscretionary
administrative responsibilities under the Plan to Employees who shall continue
to be eligible to participate in accordance with Section 4(a).

 

  (b) Powers. The Compensation Committee shall determine:

 

  (i) the time or times when Options shall be granted;

 

  (ii) the number of shares of Common Stock subject to an Offering; and

 

  (iii) the limitations, restrictions, and conditions applicable to any Options.

 

  (c) Interpretations. Subject to the express provisions of the Plan, the
Compensation Committee may interpret the Plan, prescribe, amend, and rescind
rules and regulations relating to it, determine the terms and conditions of the
Options, and make all other determinations it deems necessary or advisable for
the administration of the Plan.

 

  (d) Determinations. The determinations of the Compensation Committee on all
matters regarding the Plan shall be conclusive. No member of the Compensation
Committee shall be liable for any action taken or determination made in good
faith.

 

Page 2



--------------------------------------------------------------------------------

4. Eligibility.

 

  (a) Initial Eligibility. Each Employee who shall have completed twelve
(12) months of employment and is an Employee on the date his or her
participation in the Plan is to become effective shall be eligible to
participate in Offerings under the Plan that commence on or after such twelve
(12) month period has concluded.

 

  (b) Restrictions on Participation. Notwithstanding any provisions of the Plan
to the contrary, no Employee shall be granted an Option under the Plan:

 

  (i) if, immediately after the grant, such Employee would own stock, and/or
hold outstanding options (or other awards) to purchase stock, possessing 5% or
more of the total combined voting power or value of all classes of stock of the
Corporation (for purposes of his paragraph, the rules of Section 423 of the Code
shall apply in determining stock ownership of an Employee); or

 

  (ii) which permits the Employee’s right to purchase stock under all employee
stock purchase plans, within the meaning of Section 423 of the Code, to accrue
at a rate that exceeds $25,000 in fair market value of the stock (determined at
the time such Options are granted) for each year in which such Options are
outstanding.

 

5. Commencement of Participation.

 

  (a) Participation. An eligible Employee may become a Participant by completing
a Participation Agreement and delivering it to an authorized representative of
the Corporation. Payroll deductions for a Participant shall commence on the
applicable Offering Commencement Date and shall continue in effect until
terminated as described in Section 5(b). All such Participant contributions
shall be credited to the Participant’s account.

 

  (b) Participant Elections. The terms of the Participation Agreement shall
provide that the Participant elects to have payroll deductions credited to the
Participant’s account, subject to the limitations hereinafter described, that
will in no event exceed Two Thousand Four Hundred and 00/100 Dollars ($2,400.00)
during any Offering. Notwithstanding the foregoing, the Compensation Committee
retains the right to adjust this amount for any Offering; provided, however,
that if the Compensation Committee increases this amount for a subsequent
Offering, the payroll deduction amount elected by a Participant for such
Offering shall not increase absent an affirmative election by such Participant.
Elections to participate hereunder shall continue in effect for each subsequent
Offering unless at least ten (10) days prior to an Offering Commencement Date,
the Participant withdraws from the Plan, ceases to be an Employee, or elects a
different rate of payroll deductions pursuant to a new Participation Agreement.
Notwithstanding the foregoing, the Compensation Committee in its sole discretion
may, upon prior notice to Participants, require all Participants to enter into a
new Participation Agreement with respect to any subsequent Offering at least ten
(10) days prior to the subsequent Offering Commencement Date in order to
participate in such Offering.

 

Page 3



--------------------------------------------------------------------------------

6. Options.

 

  (a) Number of Option Shares. On each Offering Commencement Date, each
Participant shall be granted an Option to Purchase up to the number of shares of
Common Stock equal to the number determined by dividing Two Thousand Four
Hundred and 00/100 Dollars ($2,400.00) (or such other amount designated as the
payroll deduction limit for such Offering) by the Purchase Price.

 

  (b) Purchase Price. The Purchase Price shall be an amount not less than the
lower of:

 

  (i) 85% of the closing bid price per share of the Common Stock as listed on
the New York Stock Exchange on the last business day preceding the grant of such
Option; or

 

  (ii) 85% of the closing bid price per share of the Common Stock as listed on
the New York Stock Exchange on the last business day preceding the exercise of
such Option.

 

  (c) Maximum Shares Issuable Under the Plan. The maximum number of shares of
Common Stock issuable under the Plan pursuant to Options to buy shares of Common
Stock is 700,000 subject to adjustments pursuant to Section 9. Shares of Common
Stock issued pursuant to the Plan may be either authorized but unissued shares
or shares held in the treasury of the Corporation. In the event that any Option
under the Plan expires unexercised or is terminated without being exercised, in
whole or in part, for any reason, the number of shares theretofore subject to
such Option or the unexercised or terminated portion thereof, shall be added to
the remaining number of shares of Common Stock available for grant as an Option
under the Plan upon such terms and conditions as the Compensation Committee
shall determine, which terms may be more or less favorable than those applicable
to such former Option.

 

7. Exercise of Option.

 

  (a) Automatic Exercise. Unless a Participant gives written notice of
withdrawal to the Corporation, the Participant’s Option for the purchase of
shares of Common Stock with payroll deductions made during any Offering will be
deemed to have been exercised automatically on the Offering Termination Date
applicable to such Offering, for the purchase of the number of shares of Common
Stock that the accumulated payroll deductions, not to exceed Two Thousand Four
Hundred and 00/100 Dollars ($2,400.00) (or such other amount designated as the
payroll deduction limit for such Offering), credited to his or her account at
that time will purchase at the applicable Purchase Price (but not in excess of
the number of shares for which Options have been granted to the Employee), and
subject to Section 7(c), any excess in his account at that time will be returned
to him. An Option may be exercised only by a Participant during his or her
lifetime or by a beneficiary within ninety (90) days of the date of death of the
Participant.

 

  (b)

Withdrawal From Account. A Participant who is not subject to Section 16 of the
Exchange Act may withdraw from the Plan, in whole but not in part, at any time
by delivering written notice to the Corporation’s authorized representative

 

Page 4



--------------------------------------------------------------------------------

 

indicating such participant’s intent to withdraw. A Participant subject to
Section 16 of the Exchange Act may not voluntarily withdraw during an Offering.
Upon withdrawal by a Participant, the Corporation will promptly refund the
entire balance of a Participant’s deductions accumulated during the year. A
Participant who withdraws from the Plan may reenter for a subsequent Offering by
completing a Participation Agreement and delivering it to an authorized
representative of the Corporation in accordance with Section 5 at least ten
(10) days prior to an Offering Commencement Date.

 

  (c) Fractional Shares. Fractional shares of Common Stock will be issued under
the Plan to the extent it is practicable.

 

  (d) Delivery of Shares of Common Stock. As soon as practicable after the
Offering Termination Date of each Offering, the Corporation will purchase the
shares of Common Stock issued upon exercise of the Option and place such shares
of Common Stock in an account in the name of the Participant.

 

8. Transferability. No Option may be transferred, assigned, pledged or
hypothecated (other than to the laws of descent and distribution), and no Option
shall be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of an Option or
levy of attachment or similar process upon the Option not specifically permitted
herein shall be null and void and without effect.

 

9. Adjustment Provisions. The aggregate number of shares of Common Stock with
respect to which Options may be granted, the aggregate number of shares of
Common Stock subject to each outstanding Option, and the Purchase Price with
respect to an Option, may all be appropriately adjusted as the Compensation
Committee may determine for any increase or decrease in the number of shares of
issued Common Stock resulting from a subdivision or consolidation of shares,
whether through organization, recapitalization, stock split, stock distribution,
combination of shares, or the payment of a share dividend or other increase in
the number of such shares outstanding effected without receipt of consideration
by the Corporation. Adjustments under this Section 9 shall be made in the sole
discretion of the Compensation Committee, and its decision shall be binding and
conclusive.

 

10. Dissolution, Merger and Consolidation. Upon the dissolution or liquidation
of the Corporation, or upon a merger or consolidation of the Corporation in
which the Corporation is not the surviving corporation, each Option granted
hereunder shall expire as of the effective date of such transaction; provided,
however, that the Compensation Committee shall give at least thirty (30) days
prior written notice of such event to each Participant during which time he or
she shall have the right to exercise his or her wholly or partially unexercised
Option and, subject to prior expiration pursuant to Section 12(a) or (b), each
Option shall be exercisable after receipt of such written notice and prior to
the effective date of such transaction.

 

11. Effective Date. The Plan shall become effective on September 16, 2008.

 

Page 5



--------------------------------------------------------------------------------

12. Termination of Employment. Notwithstanding anything contained herein to the
contrary, each Option shall expire on the earlier of:

 

  (a) the expiration of ninety (90) days commencing with the death of the
Participant;

 

  (b) the expiration of ninety (90) days commencing with the date that the
employment of the Participant with the Corporation terminates for any reason; or

 

  (c) the applicable Offering Termination Date.

Upon expiration of any Option prior to the applicable Offering Termination Date,
any payroll deductions credited to the Participant under the Plan shall be
promptly returned to the Participant or his beneficiary in the event of his
death, without interest.

 

13. Miscellaneous.

 

  (a) Legal and Other Requirements. The obligations of the Corporation to sell
and deliver shares of Common Stock under the Plan shall be subject to all
applicable laws, regulations, rules and approvals, if deemed necessary or
appropriate by the Corporation. Certificates for shares of Common Stock issued
hereunder may contain a legend as the Compensation Committee deems appropriate.

 

  (b) No Obligation to Exercise Options. The granting of an Option shall impose
no obligation upon a Participant to exercise such Option.

 

  (c) Termination and Amendment of Plan. The Compensation Committee, without
further action on the part of the shareholders of the Corporation, may from time
to time alter, amend or suspend the Plan or any Option granted hereunder or may,
at any time, terminate the Plan, except that, unless approved by the
shareholders in accordance with Section 11, it may not;

 

  (i) change the total number of shares of Common Stock authorized to be issued
under the Plan; or

 

  (ii) change the class of employees eligible to be granted Options under the
Plan. No action taken by the Compensation Committee under this Section may
materially and adversely affect any outstanding Option without the consent of
the holder thereof.

 

  (d) Application of Funds. The proceeds received by the Corporation from the
sale of shares of Common Stock pursuant to Options will be used for general
corporate purposes.

 

  (e) Right to Terminate Employment. Nothing in the Plan or any agreement
entered into pursuant to the Plan shall confer upon any Employee or Participant
the right to continue in the employment of the Corporation or affect any right
which the Corporation may have to terminate the employment of such Employee or
Participant.

 

  (f) Right as a Shareholder. No Participant shall have any rights or privileges
as a shareholder in shares of Common Stock covered by an Option until such
Option has been exercised.

 

Page 6



--------------------------------------------------------------------------------

  (g) Leaves of Absence and Disability. A Participant shall continue to be
treated as an Employee for all purposes of the Plan during the first ninety
(90) days of any leave of absence, whether such leave is with or without pay.
Upon expiration of such ninety (90) day period, unless a Participant has resumed
employment as an Employee, his employment for purposes of the Plan shall be
deemed to terminate on such date. During the first ninety (90) days of leave of
absence the Participant shall continue to have all rights otherwise provided
pursuant to the Plan and the additional right to supplement the payroll
deductions (if any) made during such period with out-of-pocket payments to the
extent necessary to continue his Plan election in effect for the applicable
Offering.

 

  (h) Notices. Every direction, revocation, or notice authorized or required by
the Plan shall be deemed delivered to the Corporation: (A) on the date it is
personally delivered to the Secretary of the Corporation at its principal
executive offices; or (B) three business days after it is sent by registered or
certified mail, postage prepaid, addressed to the Secretary at such offices; and
shall be deemed delivered to a Participant: (1) on the date it is personally
delivered to him or her, or (2) three (3) business days after it is sent by
registered or certified mail, postage prepaid, addressed to him or her at the
last address shown for him or her on the records of the Corporation.

 

  (i) Applicable Law. All questions pertaining to the validity, construction and
administration of the Plan granted hereunder shall be determined in conformity
with the laws of the State of Tennessee.

 

  (j) Limitations on Sale of Shares of Common Stock Purchased Under the Plan.
The Plan is intended to provide shares of Common Stock for long-term investment.
The Corporation does not, however, intend to restrict or influence any Employee
in the conduct of his or her own affairs. An Employee may, therefore, sell
shares of Common Stock purchased under the Plan at any time he or she chooses;
provided, however, that because of certain federal income tax requirements each
Employee will agree by entering the Plan to give the Corporation prompt notice
of any such shares of Common Stock disposed of within two (2) years after the
date of grant of the applicable Option showing the number of such shares
disposed of. An appropriate legend requiring such notice shall be placed on the
certificate of Common Stock issued hereunder. The Employee assumes the risk of
any market fluctuations in price of such shares of Common Stock.

Officers and directors should note that, pursuant to federal securities laws,
certain restrictions apply to the number of shares of Common Stock he or she may
sell, the manner of sale, and the timing of sales with respect to the resale of
shares acquired under the Plan; therefore, officers and directors must consult
with the office of the Senior Vice President of Investor Relations prior to any
such sales.

[Remainder of Page Intentionally Blank; Signature Page Follows.]

 

Page 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has adopted the foregoing instrument as of
September 16, 2008.

 

SAKS INCORPORATED

/s/ Christine Morena

Signature

Christine Morena, EVP -HR

Printed Name, Title

 

ATTEST:

/s/ Ron Llewellyn

Signature

Ron Llewellyn, Secretary

Printed Name, Title

 

Page 8